Paric J.
The town of Danbury was not a party to this proceeding, and was not interested in the result of it, except in a certain contingency, which contingency exists to a greater or less extent in relation to every inhabitant of the town.
It makes no difference in the case that the first selectman of the town gave bonds for prosecution under the belief that the town was prosecuting the suit, when in fact such was not the case.
And even if the, town was interested in the result, it does not appear that the defendant was not aware of the relationship of which he complains, before the jury returned their verdict, in which case there would be no cause for complaint. His want of knowledge is not found. He is bound to show affirmatively that he was ignorant of the fact; that he did not voluntarily take the chances of a favorable verdict with the secret intention of setting it aside should it prove unfavorable to him.
We think the defendant has failed to show any cause for his motion in arrest of judgment.
There is no error in the judgment complained of.
In this opinion the other judges concurred.